PER CURIAM.
Epitomized Opinion
The plaintiff, Roth, recovered a judgment against Wadley in the Court of Common Pleas and the defendant prosecuted error, claiming that the judgment is manifestly against the weight of evidence. The Court of Appeals held:
To reverse the judgment upon that ground, the law requires that all the members of the Appellate Court shall concur in a finding to that effect. This court being unanimously of the opinion that the judgment was not so against the weight of evidence. It is therefore affirmed.